 



Exhibit 10.29
AMENDMENT
(CA, INC. LOGO) [h44365h4436502.gif]
CA, Inc., One CA Plaza, Islandia, New York 11749, tel: +1 631 342 6000
AMENDMENT 1
to the MSP Agreement
March 30, 2006
between
CA, Inc. (“CA”)
and
InterNetwork Experts, Inc. (“MSP”)
CA and MSP agree to amend the terms and conditions of the Agreement effective
December 15, 2006 as follows:
1. Exhibit A
Exhibit A is hereby deleted in its entirety and replaced with First Revised
Exhibit A attached hereto.
2. Term
The Term of the Agreement is hereby extended through December 14, 2009, subject
to the term limitations specified in the First Revised Exhibit A.
3. Semi-Annual True Up
Section 6.3.5 of the MSP Agreement titled Royalty Reporting and Payment is
deleted in its entirety and replaced with the below:
“On June 15 and December 15 of each year during the Term, MSP shall report to CA
in writing the Actual Use of Network Devices, Active VOIP Ports and Managed
Servers (the “Reported Actual Use”) for the preceding six month period. CA shall
thereupon review such report and advise MSP of any applicable Supplemental Fees
due in excess of the Authorized Use identified on the First Revised Exhibit A.
Supplemental Fees will include Authorized Use in excess of the Authorized Use
Active for the preceding six month period as well as the Authorized Use in
excess of the Authorized Use Base Line for the following six month period in
accordance with the Supplemental Fees section of the First Revised Exhibit A.
The parties agree that in order to verify the accuracy of MSP’s report, MSP
will, at CA’s request upon reasonable notice, grant CA access to each MSP
Operations Center (OC) Installation Site, and shall provide any further
information as CA may reasonably require.”
4. No Other Terms
The Agreement, this Amendment and its Exhibits and the documents referred to
herein comprise the whole Agreement between the parties. In the event of a
conflict between the Amendment 1 and the MSP Agreement, the Amendment 1 terms
shall prevail. All prior oral or written agreements or representations other
than as included in this Agreement are hereby excluded from this Agreement.
THE PARTIES REPRESENT THAT THEY HAVE READ THIS AGREEMENT AND AGREE TO BE BOUND
BY ITS TERMS AND CONDITIONS.



                      Accepted by: CA, Inc.       InterNetwork Experts, Inc.    
 
                   
Signed:
  /s/ Srinivas Manepalli        Signed:   /s/ Mark T. Helz     
 
 
 
         
 
   
 
                   
Name:
  Srinivas Manepalli        Name:   Mark T. Helz     
 
                   
 
                   
Title:
  Revenue Manager        Title:   President     
 
                   
 
                   
Date:
  12/28/2006        Date:   12/20/06     
 
                   

      CA Initial     /s/ SM        MSP Initial     /s/ MH            Legally
approved by    

Page 1 of 4



--------------------------------------------------------------------------------



 



FIRST REVISED EXHIBIT A

      SPECIFICATIONS FOR USAGE OF CA SOFTWARE Authorized Use – Base Line  
Authorized Use – Active
Network Devices (1-10 Ports) = 1,200
  Network Device Count (1-10 Ports) = 1,200
 
   
Network Devices (11-25 Ports) = 800
  Network Device Count (11-25 Ports) = 800
 
   
Network Devices (26+ Ports) = 2,000
  Network Device Count (26+ Ports) = 2,000
 
   
Total Network Device Count = 4,000
            Total Network Device Count = 4,000
 
   
Active VOIP Ports = 20,000
  Active VOIP Ports = 20,000
 
   
Managed Servers = 50
  Managed Servers = 50

          SHIPMENT CA SOFTWARE - LICENSED PROGRAMS   REQUIRED
Unicenter® Network and Systems Management Managed Resource – Version 11
(Windows)
  YES
Unicenter® Management Portal
  YES
Unicenter® Network and Systems Management
  YES
Unicenter® Network and Systems Management Managed Resource 1-2
Processors-Version 11
  YES
Unicenter® ServicePlus Service Desk
  YES
Unicenter® ServicePlus Dashboard
  YES
Unicenter® Service Desk Knowledge Tools
  YES
Unicenter® Service Desk Knowledge Tools User
  YES
CA eHealth Distributed X-Large
  YES
CA eHealth Distributed Additional Distributed Consoles
  YES
CA eHealth E2E Console
  YES
CA eHealth for Cisco Call Manager — 500 User License
  YES
CA eHealth for Voice — Cisco Unity and Unity Bridge — Platform Level 3
  YES
CA eHealth for Voice — Policy Manager Right to Use License
  YES
CA eHealth for Voice — Policy Manager Per Node, 1-20 Nodes
  YES
CA eHealth for Voice — Voice Quality Monitor Per Agent Base price
  YES
CA eHealth for Voice — Voice Quality Monitor Per Agent, 2-4 agents
  YES
CA eHealth for Voice — Cisco Call Manager Right to Use
  YES
CA eHealth for Voice — Cisco Call Manager Cluster
  YES
CA eHealth for Voice — Cisco Call Manager 10,001 – 25,000 RD
  YES
CA eHealth Integration for SPECTRUM
  YES
CA eHealth Live Health Application
  YES
CA eHealth Live Health Upgrade Elements
  YES
CA eHealth Remote Poller to Distributed xLarge
  YES
CA eHealth Service Availability
  YES
CA eHealth Systems Elements
  YES
CA System Performance Agent
  YES
CA eHealth Traffic Accountant
  YES
CA eHealth Trap Exploder
  YES
CA Spectrum Infinity NOC Unrestricted Device Management
  YES
CA Spectrum Alarm Notification Manager for Infinity/Integrity
  YES
CA Spectrum CA Unicenter Gateway
  YES
CA Spectrum Configuration Manager for Integrity/Infinity
  YES
CA Spectrum Qos Manager for Infinity/Integrity
  YES
CA Spectrum Report Manager for Infinity/Integrity
  YES
CA Spectrum Report Manager Single Concurrent User License
  YES
CA Spectrum Secure Domain Manager
  YES
CA Spectrum Secure Domain Connector
  YES
CA Spectrum Service Manager for Infinity/Integrity
  YES

      CA Initial      /s/ SM        MSP Initial      /s/ MH            Legally
approved by    

Page 2 of 4



--------------------------------------------------------------------------------



 



          SHIPMENT CA SOFTWARE - LICENSED PROGRAMS   REQUIRED
CA Spectrum Service Manager Connector
  YES
CA Spectrum Service Performance Manager for Infinity/Integrity
  YES
CA Spectrum Single Concurrent Administrator License
  YES
CA Spectrum Single Concurrent Oneclick Console Operator License
  YES
CA Spectrum Single Concurrent User License for Service Manager
  YES
CA Spectrum Spectrowatch Editor for Infinity/Integrity
  YES
CA eHealth Universal Elements
  YES
CA Spectrum Report Manager Connector
  YES
CA Spectrum SNMPv3 Management Solution
  YES
CA Spectrum Southbound Gateway Unlimited
  YES
CA CMDB Application Server
  YES
CA CMDB Full License
  YES

PRODUCT DELIVERY
Any CA Software identified with “NO” under the heading entitled “Shipment
Required” above was previously delivered to MSP by CA and therefore will not be
delivered to MSP at this time. CA Software identified with a “YES” under such
heading will be delivered to MSP upon execution of this agreement. The CA
Software shall be delivered to MSP, either by electronic delivery or in tangible
media F.O.B. Point of Shipment, as CA deems appropriate.
MSP OPERATIONS CENTER (OC) INSTALLATION SITE
1955 Lakeway Drive, Suite 220, Lewisville, TX 75057
TERRITORY (include target market if appropriate): North America
FEES
MSP shall pay to CA a fee inclusive of usage and maintenance of the CA Software
through the expiration of the Term, in the amount of $ 716,620.00, payable as
follows:

          Due Date   Amount Due
December 15, 2006
  $ 150,000.00  
December 15, 2007
  $ 283,310.00  
December 15, 2008
  $ 283,310.00  

MSP agrees to make the first payment listed above on or before the due date
through a wire transfer. For the remaining payments, CA will send MSP an invoice
containing the applicable remit to address or wire transfer information at least
30 days prior to each respective due date. As of the effective date of this
Agreement, the following wire-transfer routing information applies:
Wachovia Bank, NA
1 South Broad Street
Mail Code PA 1227
Philadelphia, PA 19107
ABA# 0312-0146-7
Account Name: CA, Inc.
Account #2000028313816
The Fee stated above includes all remaining committed payment obligations of MSP
due prior to the Effective Date of this Amendment 1 under the MSP Agreement
effective March 30, 2006.
Thereafter, at least thirty (30) days prior to the end of the current Term of
the Agreement, MSP shall notify CA in writing of its intention regarding renewal
(“Written Notification”). MSP understands that if MSP does not elect to renew
the current term of the License by way of Written Notification, usage and
maintenance shall be cancelled at the end of the current term and shall be
subject to a reinstatement charge.

     
EFFECTIVE DATE:
  December 15, 2006  
EXPIRATION DATE:
  December 14, 2009

      CA Initial      /s/ SM        MSP Initial      /s/ MH            Legally
approved by    

Page 3 of 4



--------------------------------------------------------------------------------



 



SPECIAL TERMS
LICENSE TERMINATION
All previous Licenses and Order Forms respecting use of the CA Software granted
to MSP by CA or any of its predecessors for the use at the Installation Site set
forth above are hereby terminated, subject, however, to the obligation of MSP to
maintain the confidentiality of the CA Software and comply with the
non-disclosure provisions of such terminated Licenses. Any future use of or
access to the CA Software by MSP at any MSP Operations Center Installation Site
shall be controlled exclusively by the terms of this Agreement.
SUPPLEMENTAL FEES
Any Supplemental Fees pursuant to Section 3 of this Amendment shall be
calculated as the sum of 1) the Reported Authorized Use in excess of the
Authorized Use Active for the preceding six month period; and 2) the Reported
Authorized Use in excess of the Authorized Use Base Line for the following six
month period; as described below. Notwithstanding any installment payment
schedule for the Initial Fees, the Supplemental Fees shall be paid within thirty
(30) days after MSP’s receipt of CA’s invoice.

                                              Annual Lease   Annual Lease  
Annual Lease   Annual Lease   Annual Lease     Payment   Payment   Payment  
Payment   Payment     (4,000-5,000)   (5001-10,000)   (10,001-25,000)  
(25,001-50,000)   (50,001+) Network   Total Network   Total Network   Total
Network   Total Network   Total Network Devices   Devices   Devices   Devices  
Devices   Devices
1-10 Ports
  $ 29.70     $ 26.73     $ 24.06     $ 21.65     $ 19.49  
11-25 Ports
  $ 59.40     $ 53.46     $ 48.11     $ 43.30     $ 38.97  
26+ Ports
  $ 89.10     $ 80.19     $ 72.17     $ 64.95     $ 58.46  

                                              Annual Lease   Annual Lease  
Annual Lease   Annual Lease   Annual Lease     Payment   Payment   Payment  
Payment   Payment VOIP Ports   (20,000 - 40,000)   (40,001-60,000)  
(60,001-80,000)   (80,001-100,000)   (100,001+)
Active Ports
  $ 3.60     $ 3.24     $ 2.92     $ 2.62     $ 2.36  

                                                      Annual Lease   Annual
Lease   Annual Lease   Annual Lease   Annual Lease   Annual Lease     Payment  
Payment   Payment   Payment   Payment   Payment Servers   (50-200)   (201-500)  
(501-1,000)   (1,001-5,000)   (5,001-10,000)   (10,001+)
Per Managed Server
  $ 200.00     $ 180.00     $ 162.00     $ 145.80     $ 131.22     $ 118.10  

Supplemental Fees will be calculated as follows:
Preceding six month period Supplemental Fee = (Reported Actual Use – Authorized
Use Active) X 50% X Annual Lease Payment X .5
Following six month period Supplemental Fee = (Reported Actual Use – Authorized
Use Baseline) X Annual Lease Payment X .5
Example of Calculating Supplemental Fees with 1,000 additional Network Devices
(1-10 Ports), which results in a Total of 5,000 Network Devices:

             
(Reported Actual Use – Authorized Use Active) X 50% X Annual Lease Payment X .5
  (2200 - 1200) X 50% X 29.70 X .5 =   $7,425.00   Additional payment due for
preceding 6 months based on the Reported Actual Use
 
           
Plus
           
 
           
(Reported Actual Use – Authorized Use Baseline) X Annual Lease Payment X .5
  (2200 - 1200) X 29.70 X .5 =   $14,850.00   Additional payment due for
following 6 months for the Authorized Use Active
 
           
 
  Total   $22,275.00    

      CA Initial      /s/ SM        MSP Initial      /s/ MH            Legally
approved by    

Page 4 of 4